        Case 2:20-cr-00095-JAD-BNW Document 22 Filed 04/27/21 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHEIRNE TANAKA
 3   Assistant Federal Public Defender
     California State Bar No. 314082
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Katherine_Tanaka@fd.org

 7   Attorney for Larry Seng In

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00095-JAD-BNW
12                  Plaintiff,                           STIPULATION TO CONTINUE
13                                                       PRETRIAL MOTION DEADLINES
            v.
                                                         (First Request)
14   LARRY SENG IN,
15                  Defendant.
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Melanee Smith,
18   Assistant United States Attorney, counsel for the United States of America, and Rene L.
19   Valladares, Federal Public Defender, and Katherine Tanaka, Assistant Federal Public Defender,
20   counsel for Larry Seng In, that the previously ordered deadline for filing of pretrial motions be
21   vacated and that the parties herein shall have to and including May 11, 2021, within which to
22   file the Defendant’s pretrial motions currently due April 27, 2021.
23          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
24   shall have to and including May 25, 2021, to file any and all responsive pleadings, currently
25   due May 11, 2021.
26
         Case 2:20-cr-00095-JAD-BNW Document 22 Filed 04/27/21 Page 2 of 4




 1           IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 2   shall have to and including June 1, 2021, to file any and all replies to dispositive motions,
 3   currently due May 18, 2021.
 4           The Stipulation is entered into for the following reasons:
 5           1.      Counsel for the defendant needs additional time to meet and discuss the
 6   government’s proposed resolution with her client; and to file a pretrial motion should her client
 7   reject the government’s proposed resolution.
 8           2.      The defendant is not incarcerated and does not object to the continuance.
 9           3.      The parties agree to the continuance.
10           4.      The additional time requested herein is not sought for purposes of delay, but
11   merely to allow counsel for defendant sufficient time within which to discuss the proposed
12   resolution with her client.
13           5.      Additionally, denial of this request for continuance could result in a miscarriage
14   of justice.
15           This is the first stipulation to continue filed herein.
16           DATED this 27th day of April 2021.
17
18    RENE L. VALLADARES                                 CHRISTOPHER CHIOU
      Federal Public Defender                            Acting United States Attorney
19
      By Katherine Tanaka                                By /s/ Melanee Smith
20
      KATHERINE TANAKA                                   MELANEE SMITH
21    Assistant Federal Public Defender                  Assistant United States Attorney

22
23
24
25
26
                                                        2
           Case 2:20-cr-00095-JAD-BNW Document 22 Filed 04/27/21 Page 3 of 4




 1                                 UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:20-cr-00095-JAD-BNW
 4
                    Plaintiff,                            FINDINGS OF FACT, CONCLUSIONS
 5
                                                          OF LAW AND ORDER
             v.
 6
     LARRY SENG IN,
 7
                    Defendant.
 8
 9
10                                       FINDINGS OF FACT
11           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13           1.     Counsel for the defendant needs additional time to meet and discuss the
14   government’s proposed resolution with her client; and to file a pretrial motion should her client
15   reject the government’s proposed resolution.
16           2.     The defendant is not incarcerated and does not object to the continuance.
17           3.     The parties agree to the continuance.
18           4.     The additional time requested herein is not sought for purposes of delay, but
19   merely to allow counsel for defendant sufficient time within which to discuss the proposed
20   resolution with her client.
21           5.     Additionally, denial of this request for continuance could result in a miscarriage
22   of justice.
23   ///
24   ///
25   ///
26
                                                      3
        Case 2:20-cr-00095-JAD-BNW Document 22 Filed 04/27/21 Page 4 of 4




 1                                               ORDER

 2          IT IS THEREFORE ORDERED that the parties herein shall have to and including May
 3   11, 2021, within which to file the Defendant’s pretrial motions.
 4          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 5   shall have to and including May 25, 2021, to file any and all responsive pleadings.
 6          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 7   shall have to and including June 1, 2021, to file any and all replies to dispositive motions.
 8          DATED this 30th
                       ____ day of April 2021.
 9
10                                                 UNITED STATESJudge
                                                   U.S. Magistrate DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      4
